 

F|LED ENTERED
___Lonessm _ ascs\vss
IN THE UNITED sTATEs DISTRICT COURT HOV 0 l 2018 U/
FoR THE DIsTRICT oF MARYLAND
suits
STH‘ST .... MT__
sEAN sTERLING, * §EF UW
Petitioner, * Civil Action No.: RDB-16-2271
v. * Criminal Action No.: RDB-06-0179
UNITED states oF AMERICA, *
Respondent. *
>1< >!< >+< =l< =i< \ >1< >!= >z< >\= >+< * >¢< >i<
MEMORANDUM oPINION

 

The Petitioner Sean Ster]ing (“Petitioner” or “Sterling”) brings his second Mon`on to
Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255, pursuant to an Order from
the United States Court of Appeals for theFourth Circuit granting him authorization to file
a second or successive § 2255 motion in light of the United States Suprerne Court’s decision
in johnson v. Unz`z‘ed Sz‘az‘e.r, _ U.S. _, 135 S. Ct. 2551 (2()15).1 (ECF No. 443.) Also pending
before this Court are numerous other l\/[otions filed by the Petitioner, including Petitioner’s
Motion for Reconsideration of this Court’s Memorandum Opinion and Order denying his
prior Motion to Vacate Under 28 U.S.C. § 2255 (ECF No. 405), Motion for Relief from
]udgernent Pursuant to Pederal Rules of Civil Procedure 60(b)(5) and (6) (`ECF No. 415),
and Motion for Reconsideration of this Court’s Memorandum Opinion and Order denying

his Motion to Vacate Conviction under 28 U.S.C. §2241 (ECF No. 441).2

 

1 In johmorz, the United States Supreme Court struck down the residual clause of the Arrned Career Criminal
Act (ACCA), 18 U. S C. § 924(€){2) (B)(ii j as unconstitutionally vague

2 There are four other Motions pending before this Court First, Petitioner’s Motion to Appoint Counsel
(ECF No. 455} m relation to his second Motion to Vacate, Which is DENIED because neither an evidentiary

1

This Court has reviewed the parties’ submissions, and finds that no hearing is
necessary 508 Local Rule 105.6 (D. Md. 2016). For the reasons stated below, Petin`oner’s
Motion for Reconsideration of this Court’s Memorandum Opinion and Order denying his
prior Motion to Vacate Under 28 U.S.C. § 2255 (ECF No. 405) is DENIED; Petitioner’s
second Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (ECF No.
443) is DENIED; Petitioner’s Motion for Relief from ]udgement Pursuant to Federal Rule
of Civil Procedure 60[b)(5) and (6) (ECF No. 415) is DENIED; and Petitioner’s Motion for
Reconsideration of Court’s Opinion and Order denying the Motion to Vacate Conviction
under 28 U.S.C. §2241 (ECF No. 441) is DENIED.

BACKGROUND

The complete background of this case is set forth in detail in this Court’s two prior
Memorandum Opinions denying Petitioner’s l\/Iotions to Vacate. (ECF Nos. 403, 439',
.S`Ier/z`ng a Um`z‘ed §taz‘ei‘, Nos. RDB-06-0179, RDB-11-3209, 2013 WL 588973 (D. Md. Feb 13,
2013); fter[z`ng F). N’Diqye, No, RDB-15-1338, 2016 WL 8715676 (D. Md. ]an. 22, 2016).)
Briefly, Petitioner Sterling was charged along with six co-conspirators in a Fourth
Superseding Indictment with two counts of possession of a firearm in furtherance of a drug
trafficking crime resulting in death, in violation of 18 U.S.C. § 924 (Counts lll and IV).
(]udgment 1, ECF NO. 264.)

At trial, cooperating witnesses testified that Sterling participated in the May 28, 2001

murder of Kenyatta I-larris and the June 26, 2001 murder of Angelo Stringfellow. Sterling

 

` hearing nor the interests of justice require appointing counsel. 18 U.S.C. § 3006A(a)(2)(]3); Rule 8(<:) of the
Rules Governing Section 2255 Proceed_ings. Second, Petitioner’s Motion to Correct Clerical Error (ECF No.
463), which is DENIED because a litigant does not have a right to file a response to a surreply. Finally, two
Motions to Amend the second Motion to Vacate (ECF Nos. 468, 477), which are both GRANTED.

2

and his accomplices, including Corey Smith, Perry Austin, and William DeShields, carried
out the murders as part of a “contract” put on the lives of the victims by ]ermaine Bell, a
Baltimore drug dealer affiliated with the R & G drug organization, because of a “battle over
some drug territory.” The testimony of Corey Smith, Perry Austin, Linwood Smith,
Detectjve Coleman, and William DeShields presented evidence that Sterling discussed the
murder plan in advance of the crime, drove the shooters and the firearms to the murder
scenes, helped locate Harris and Stringfellow, provided transportation away from the crime
scene after the shootings, allowed the murder weapons to be stored in the sunroof of his
silver`Pathfinder truck before and after the crimes, and helped to dispose of the murder
weapon after the Stringfellow murder

O.n December 3, 2008, after an eight-day jury trial, Sterling was found guilty on both
counts of possession of a firearm in furtherance of a drug trafficking crime resulting in
death, in violation of 18 U.S.C. § 924@). (Verdict Form 1, ECF No. 238.) Subsequently, on
February 19, 2009, this Court sentenced him to 264 months of imprisonment and five years
of supervised release. (]udgrnent 2, ECF No. 264.) Petitioner, at times represented by
counsel, filed numerous motions post-trial attacking both his conviction and sentence. As
many of Sterling’s now-pending Motions seek relief from judgment or reconsideration of
this Court’s prior opinions on those motions, the motions and this Court’s rulings are
described below.

I. Petitioner’s appeal to the Fourth Circuit

hirst, Petitioner, represented by counsel, appealed his conviction to the United States

Court of Appeals for the Fourth Circuit, arguing that “the evidence was insufficient to

demonstrate that he possessed the weapons in furtherance of a heroin conspiracy.” (ECF
No. 266; Unz'z‘ed jtaz‘ei a rider/rag No. 09-4205, 401 F. App’x 775 (4th C`ir. Nov. 12, 2010).)
The Fourth Circuit affirmed, holding that the evidence was sufficient to support his
convictions (ECF Nos. 335, 336; Sterfz`ag, 401 F. App’X 775.)

II. Plaintiff’s first Motion to Vacate, Set Aside, or Correct Sentence Under
28 U.S.C. § 2255

On November 9, 2011, Sterling, through different counsel, filed his first Motion to
Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255, arguing that (1) his trial
counsel provided ineffective assistance of counsel in violation of the Sixth Amendment; (2)
the government failed to disclose Brar_i)i evidence material; (3) the government lacked
jurisdiction over the murders; and (4) the courtroom environment was inherently prejudicial
in violation of the Fourteenth Amendment. (ECF No. 372.) This Court denied the Motion
on all four grounds (ECF Nos. 403, 404; ritter/ing i). Unifed §faiei, Nos. RDB-06-0179, RDB~
11-3209, 2013 \X/L 588973 (D. Md. Feb 13, 2013).) Subsequently, the Petitioner filed a now-
pending pro re Motion for Relief from judgment of this Court’s Memorandum Opinion and
Order denying his Motion to Vacate Under 18 U.S.C. § 2255. (ECF No. 415.)

III. Plaint_iff’s Motion to Vacate Under 28 U.S.C. § 2241

Five months later, the Office of the F'ederal Public Defender (“OFPD”) filed a
Motion to Vacate Under 18 U.S.C. § 2241 on behalf of Petitioner, based on the Supreme
' Court’s decision in Rr)iewond a Uaited Statei, 572 U.S. 65, 134 S. Ct. 1240 (2014). (ECF No.
426.) As background, to have convicted Sterling under 18 U.S.C. § 924@), the Government
had to prove that Sterling (1) was a member of the underlying drug conspiracy (conspiracy to

distribute and possess with intent to distribute heroin), (2) possessed a firearm during, in

4

relation, or in furtherance of that conspiracy, and (3) used the firearm to murder the victims
or aided and abetted others in doing so. United insider 1). Rez`d, 523 F.3d 310, 318 (4th Cir.
2008). In Rr)remand, the Supreme Court held that a person may only be convicted of aiding
and abetting an offense for possessing, carrying, or using a firearm during and in relation to a
drug trafficking crime when he had both advance knowledge (1) that a confederate will
possess, carry, or use a gun during and in relation to the underlying crime and (2) that the
underlying offense is a drug-trafficking crime. The OFPD argued that because this Court’s
instructions to the jury did not include an advanced knowledge requirement, as one was not
required under the law at the time, Ro_te)aond placed the conduct covered by this Court’s jury
instructions beyond the scope of the conduct made criminal by the statute, and therefore
Sterling was convicted of a crime that was no longer criminal under 18 U.S.C. § 924(j). (ECF
No. 426.) ln response, the Government argued that while this Court did not in fact instruct
the jury on the advanced knowledge requirement_as it was not the law at the time--
Sterling was not entitled to relief because the. evidence presented during the trial clearly
showed that he knew a gun would be used during the murders. (ECF No. 436.)

This Court began by noting that although the Government conceded that Rorem'ond
announced a substantive rule that was retroactively applicable to Sterling, this was an
unresolved issue in which many United States District Courts had held that it did not create

a “new rule.”3 (ECF Nos. 439, 440; rita/ing a N"Dz'@/e, No. RDB-15-1338, 2016 WL 8715676,

 

3 While “an old rule applies both on direct and collateral review, {]a new rule is generally applicable only to

cases that are still on direct review.” Wbor!aa a Boi;efi`ag, 549 U.S. 406, 416 (2007). “A new rule applies

retroactively in a collateral proceeding only if (1) the rule is substantive or (2) the rule is a ‘watershed rul[e] of

criminal procedure’ implicating the fundamental fairness and accuracy of the criminal proceeding.” fci AS

explained below in the context of Petitioner’s Motion for Reconsideration, United States District Courts in 7
the Fourth Circuit have continued to hold that Roremoad did not announce a new, substantive rule.

5

at *2 (D. Md. ]an. 22, 2016).) This Court then addressed the propriety of Petitioner bringing
his Motion under § 2241 by means of 18 U.S.C. § 2255’s Savings Clause because he
previously filed a § 2255 motion which was denied The Savings Clause provides that “when
§ 2255 proves ‘inadequate or ineffective to test the legality of . . . detention,’ a federal
prisoner may seek a writ of habeas corpus pursuant to § 2241.” fn rejone,r, 226 F.3d 328, 333
(4th Cir. 2000) (citing 28 U.S.C.A. § 2255). _A § 2255 motion is inadequate and ineffective
when:

(1) at the time of conviction, settled law of this circuit or the Supreme Court

established the legality of the conviction; (2) subsequent to the prisoner’s

direct appeal and first§ 2255 motion, the substantive law changed such that

the conduct of which the prisoner was convicted is deemed not to be criminal;

and (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255

because the new rule is not one of constitutional law.
Id. at 333-34.

This Court held that the Petitioner had not satisfied all the 1a ne jones requirements
because the evidence introduced during Sterling’s trial showed that he knew a gun would be
using during the Harris and Stringfellow murders and therefore established his guilt under
Roiemond. fter/ing 2016 WL 8715676, at *3. “Clearly, he aided and abetted the murder of two
people and had ‘advanced knowledge’ that firearms would be used during the crime,” and
accordingly his conduct was illegal at the time of his conviction Ia'. Subsequently, the OFPD
filed the now-pending Motion for Relief from Judgment of that Opinion and Order,
asserting that while this Court addressed whether Sterling knew the firearms would be used

during the crimes, it did not address whether Sterling knew the crimes were drug-trafficking

crimcs. (ECF No. 441.)

IV. Petitioner’s second Motion to Vacate, Set Aside, or Correct Under 28
U.S.C. § 2255

Finally, after the United States Supreme Court decided johnson a United frazier __ U.S.
_, 135 S. Ct. 2551 (2015) on june 26, `2015, and struck down the residual clause of the
Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(€)(2)(B)(ii) as unconstitutionally vague,
Sterling filed a motion to file a second § 2255 motion, pursuant to Rule 9 of the Rules
Governing Section 2254 and 2255 Cases. The Fourth Circuit granted the motion on the
ground that the new rule of constitutional law announced by the Supreme Court might
perhaps apply to Sterling’s case. (ECF No. 442.) Subsequently, the Petitioner filed his pro se
second Motion to Vacate Under 18 U.S.C. § 2255 and two Motions to Amend. (ECF Nos.
443, 468, 477.) The Office of the Federal Public Defender did not join in Petitioner’s
i\/lotion or otherwise file a johnson motion on his behalf.

MRLM

As a pm re litigant, the Petitioner Sterling’s pleadings have been “liberally construed”
and “held to less stringent standards than formal pleadings-drafted by lawyers.” Erz'c,éwn a
Pam’m, 551 U.S. 89, 94 (2007) (citation omitted). The Petitioner has filed several motionsJ
and the standards of review for each are outlined below.

To support a motion under Federal Rule of Civil Procedure 60(b) for relief from
judgement, the moving party must show “timeliness, a meritorious defense, a lack of unfair
prejudice to the opposing party, and exceptional circumstances.” Hale a Belton Aiiac., Iac.,
305 F. App’x 987, 988 (4th Cir. 2009) (citation ommitted). If these threshold requirements
are met, the moving party must then show: (1) mistake, inadvertence, surprise, or excusable

neglect; (2) newly discovered evidence which by due diligence could not have been

7

discovered in time to move for a new trial under Rule 59(b)`; (3) fraud, misrepresentation or
other misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been
satisfied, released, or discharged; or (6) any other reason justifying relief from the operation
of the judgment fee Fed. R. Civ. P. 60(b). “Rule 60(b) provides extraordinary relief and
may only be invoked under ‘exceptional circumstances.”’ Mr'nei a United 5¢@¢€1, No. WMN-
10-520, 2010 \X/L 174137'5, at *_‘2 (D. Md. April 28, 2010) (Nickerson,].) (citation omitted).

As to Petitioner’s Motions for Reconsideration, the Federal Rules of Civil Pr_ocedure
do not expressly recognize such a motion. Rather, if the motion was filed within 28 days of
the judgment, it is analyzed as a motion to alter, amend, or vacate a prior judgment under
Rule 59(€). fee Fed. R. Civ. P. 59(e); see alia MLC Az¢z‘o., LI_.C at Town tyr§. Pz`aer, 532 F.3d
269, 280 (4th Cir. 2008). If the motion is filed later, Rule 60(b) controls Id. Here, the
Petitioner has filed two Motions for Reconsideration. The first (ECF No. 405), was filed five
months after the judgement and is thus analyzed under the above standard of Rule 60(b),
and the second motion (ECF No. 441) was filed within 28 days of the judgement and is
analyzed under Rule 59(e). The Fourth Circuit has repeatedly recognized that a final
judgment may be amended under Rule 59(e) in only three circumstances: (1) to
accommodate an intervening change in controlling law; (2) to account for new evidence not
available at trial; or (3) to correct a clear error of law or prevent manifest injustice See, e.g.,
Gagliano t). Re/z`ance jiandard life far Ca., 54? F.3d 230, 241 n.8 (4th Cir. 2008).

FinallyJ under 28 U.S.C. § 2255, a prisoner in custody may seek to vacate, set aside or
correct his sentence where (1) “the sentence was imposed in violation of the Constitution or

laws of the United States,” (2) the court lacked “jurisdiction to impose the sentence, . . . [(3)`]

the sentence was in excess of the maximum authorized by law, or [(4) the sentence] is
otherwise subject to a collateral attack.” 28 U.S.C. § 2255. “[A]n error of law does not
provide a basis for collateral attack unless the claimed error constituted ‘a fundamental
defect which inherently results in a complete miscarriage of justice.”’ -Unz'ted frazier z).
Addoaiqz'o, 442 U.S. 178, 185 (1979) (quoting Hz`[[ z). United timing 368 U.S. 424, 428 (1962)).
ANALYSIS
I. Petitioner’s Motion for Reconsideratiori of Memorandum Opinion and
Order Denying his prior Motion to Vacate, Set Aside, or Correct Under 28
U.S.C. § 2255 (ECF No. 405)

Ster]ing’s first pending Motion is a Motion for Reconsideration of this Court’s prior
Memorandum Opinion and Order denying his first l\/lotion to Vacate, Set Aside, or Correct
Sentence Under 28 U.S.C. § 2255. (ECF No.l 405.) Sterling, through counsel, filed his first
Motion to Vacate on November 9, 2011. (ECF No. 372.) As described above, after
reviewing the parties’ submissions, this Court denied the Motion on February 13, 2013.
(ECF No. 403.)

On july 29, 2013, Sterl_ing filed his Motion for Reconsideration. (ECF No. 405.) The
one-page-Motion is premised on Petitioner’s belief that “[b]riefs were submitted pra-se
instead of being filed by & through Attorney Sharon Lewis.” Ia'. Petitioner’s § 2255 Motion,
however, in addition to the Reply to the Government’s Opposition, were submitted by his
counsel at that time, Sharon Theodore-Lewis. (ECF Nos. 372, 392.) While this Court’s
Memorandum Opinion denying the Motion to Vacate did incorrectly note that the Motion
was filed pm ie, this was a typographical error that did not in any way prejudice the

Petitioner. Therefore, because this is the only ground Petitioner raises and his first Motion

to Vacate was not in fact filed pro re, Petitioner’s Motion for Reconsideration of this Court’s
prior Memorandum Opinion (ECF No. 405) is DENIED.

II. Petitioner’s Second Motion to Vacate, Set Aside, or Cortect Sentence
Under 28 U.S.C. § 2255 (ECF No. 443)

On ]une 21, 2016 Petitioner, proceeding pro ie, filed a second Motion to Vacate, Set
Aside, or Correct Sentence Under 28 U.S.C. § 2255.4 (ECF No. 443.) The Motion is
premised upon the fact that this Court determined that Petitioner was a career offender
during his sentencing under the violent felony portion of the Armed Career Criminal Act
(“ACCA”), 18 U.S.C. §924(e), which was found to be unconstitutionally void for vagueness
in johnson a United Sz‘oz‘er _ U.S. _, 135 S. Ct. 2551 (2015). (`ECF No. 452 at 3.) Petitioner
argues that ]o/oaioa, in addition to subsequent Supreme Court holdings, render his sentence
unconstitutional

\X/hile Petitioner’s submissions demonstrate that he may no longer qualify as a career
offender under ACCA after the Supreme Court’s decision in Deioarapi o. United jailer _ U.S.
_, 133 S. Ct. 2276 (2013),5 he has not shown that his sentence would have been different
but-for the career offender designation As the United States Court of Appeals for the
Fourth Circuit held in United Statei o. Parm/-Dor)zz`n(guo% 794 F.3d 440 (4th Cir. 2015),

“[g]uidelines error is harmless if we believe (1) the district court would have reached the

 

4 As explained supra the motion was filed pursuant to an Order from the United States Court of Appeals for
the Fourth Ci.rcuit granting authorization to file a second or successive § 2255 motion in light of the Supreme
Court’s decision in ]obrzioa. (ECF No. 402.)

5 In the Government’s initial Reply to the Motion to Vacate, it argued that ]o/So.tor.' does not apply because
' Petitioner’s career offender status was founded upon two state drug-based felony convictions (ECF No.
452.) In the Petitioner’s Response to the Reply, he attached state judicial records showing that one of the
convictions was for simple possession of marijuana rather than possession of marijuana with intent to
distribute (ECF No. 453.} The Government concedes that if correct, Petitioner may not be a career offender.
(ECF No. 454.) This is in part because after Denumpr o. United Sz‘afe.f, __ U.S. _, 133 S. Ct. 2276 (2013), one
of his other prior convictions for Maryland second-degree assault is an indivisible offense that categorically is
not a violent felony for purposes of the ACCA. United imm t). Roy.a[, 731 F.3d 333 (4th Cir. 2013).

10

same result even if it had decided the guidelines issue the other way, and (2) the sentence
would be [substantively] reasonable even if the guidelines issue had been decided in» the
defendant’s favor.” 794 F.3d at 417; tea also United frazier o. Bamefz‘, Nos. 14-4866, 14-4885,
660 F. App’X 235, 246 (4th Cir. 2016).

ln Sterling’s Pre-Sentence Investigation Report, he was deemed a career offender
under United States Sentencing Guideline § 4B1.1. (ECF No. 453-1.) I-Iis offense level,
however, was not determined under § 431.1. (Io’.) This is because his offense' level under §
4B1.1 would have only been 37, while his offense level for the instant offense was 45. (Id.)
Therefore, his offense level was determined to be 45. (Id.) With a criminal history category of
Vl, his advisory guideline range was calculated to be life imprisonment (Sentencing Tr.,
ECF No. 452-1 at 16.) During sentencing, however, the Government argued that a life
sentence was not appropriate for several reasons, and advocated that a sentence between 240
l months and 360 months was appropriate. (lo’. at 22-24.) This Court considered the guideline
range and the factors under 18 U.S.C. § 3553(a), including the extremely violent nature and
circumstances of the offense, and sentenced Petitioner to 264 months. (Id. at 48-53.)

I-lad Petitioner nor been deemed a career offender, his offense level would have
remained 45 due to the instant offense. (ECF No. 453-1.) While his criminal history category
would have been lower, dropping to a IV, his advisory sentencing range would still have
been life. (Ia’.) Therefore, his designation as a career offender had no impact on his advisory
guideline range. This Court confirmed this during sentencing:

COURT: Well, career offender is of no moment Even if he was at a lower

criminal history category, his offense level is such the guidelines would
be life anyway

11

(ECF No. 452-1 at 35.) Moreover, as explained above, this Court sentenced the Petitioner
below the advisory guideline sentence of life imprisonment and there is nothing in the
Sentencing Transcript that indicates this Court considered the career offender designation
while determining that 264 months was a reasonable sentence Therefore, had Sterling not
been deemed a career offender, this Court would have reached the same result, which was a
substantively reasonable sentence fee B.ame#, 660 F. App’X 235 at 436-47 (holding that the
even if the defendant’s designation as a career offender was in error, the error was harmless).
Accordingly, there has not been a miscarriage of justice and the Petitioner’s Second Motion

to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255 is DENIED.6
III. Petitioner’s Motion for Relief from ]udgement Pursuant to Federal Rule of
Civil Procedure 60(b)(5) and (6) (ECF No. 415) and Petitioner’s Motion for
Reconsideration of this Court’s Opinion and Order denying the Motion to

Vacate Conviction under 28 U.S.C. §2241 (ECF No. 441)

Finally, currently pending are also the Petitioner’s Motion for Relief from _]udgment_
(ECF No. 415) and Motion for Reconsideration of this Court’s prior Memorandum Opinion
and Order denying his Motion to Vacate Conviction Under 28 U.S.C. § 2241 (EEF No.
441). As described above, the Office of the Federal Public Defender filed on Petitioner’s
behalf a Motion to Vacate Conviction Under 28 U.S.C. § 2241 in light of the Supreme
Court’s ruling in Rose)aona’ a United Stares, 572 U.S. 65, 134 S. Ct. 1240 (2014). (ECF No.
426.) In this Court’s ruling on that Motion, this Court first noted that it was unresolved

whether Ra.remarzd announced a new, substantive rule entitling Petitioner to relief. However,

this Court determined that even if Ro.remond announced a new rule, the Petitioner did not

 

6 To the extent Petitioner’s Motion for Relief from Ju'dgment (ECF No. 415) also relies on this argument, that
Motion (415) is DENIED.

12

meet all of the requirements of the Savings Clause to bring a § 2241 Motion. (ECF Nos. 439,
440; Ster[r'ng 1). N’iDz`a_)/e, No. RDB-15-1338, 2016 WL 8715676 (D. Md. ]an. 22, 2016).)
Specifically, this Court reviewed the evidence from Sterling’s trial and determined that the
evidence showed that Sterling had advanced knowledge that the firearms would be used
during the underlying murders and was therefore guilty under lime/aarer (Id.)

Subsequently, the Office of the Federal Public Defender filed a Motion for
Reconsideration of this Court’s Memorandum Opinion and Order. (`ECF No. 441.) The
Motion argues that although this Court addressed whether the evidence was sufficient to
establish that Sterling had advanced knowledge thatrthe firearms would be used during the
underlying crimes, this Court did not address whether the evidence established that Sterling
had advanced knowledge that the underlying crimes were dmg-trryj?ckz'ng crimes, as required
by Roreza'oad. (M.) For the reasons explained below, the Petitioner’s Motion for
Reconsideration is without merit. n

First, since Petitioner’s § 2241 Moiion, the United States Supreme Court and the
United States Court of Appeals for the Fourth Circuit have still not analyzed whether
Rore/aond created a new, substantive rule that applies retroactively to cases on collateral
review. It appears from this Court’s decision in United ifmfer a an»e/.:"n, No. M]G-11-0095,
2017 \X/L 68638 (D. Md. _]an. 6, 2017), that Government counsel in this case may not have
initially argued that Raremond does not apply retroactively at the direction of the Department

of justice 2017 \X/L 68638, at *4 (“The Department of _]ustice has instructed its attorneys to

13

take the position that Ro.reawad is retroactive.”)."’ This position is consistent with the United
States Courts of Appeals for the Seventh and Eighth Circuits which have held that Rosemoad
does apply retroactively to cases on collateral review. Set Montana a Crarr, 829 F.3d 775, 784
(7 th Cir. 2016) (holding Roiemond applies retroactively); see alia United jinks a MrArf/i‘ur, 850
F.3d 925 (8th Cir. 2017) (same). The Fifth Circuit, however, has held that Roremand does not
apply retroactively See United .S`iafet a Nix, 694 F. App’x 287 (Sth Cir. 2017) (collecting Fifth
Ci.rcuit cases holding that the petitioners did not show that Rr)semorzd applied retroactively).
More recently, the Third Circuit granted a certificate of appealability on the issue of whether
Roiemond applies retroactively, but subsequently declined to reach the issue United Sz‘az‘e.t a
W/)z'lz‘ed, No. 15-3752, 734 F. App’x 90 (3d Cir. May 18, 2018).

While the Fourth Circuit has not directly analyzed whether Ratemand applies
retroactively, however, it has affirmed decisions of United States District Courts in this
Circuit holding that Rmemoad does not apply retroactively to cases on collateral review. For
example, in B@/ a Hollenbac,é, No. 5:14-hc-02016-FL, 2015 WL 859575 (E.D.N.C. Feb. 27,
2015), the United States District Court for the Eastern District of North Carolina dismissed
the petitioner’s § 2241 motion in part because Raremoad is not retroactively applicable on
collateral review. The Fourth Circuit affirmed the decision in an unpublished per curiam
opinion, finding no reversible error. B@) t/. Ha//em’aec,é, No. 15-6468, 616 F. App’X 125 (4th

Cir. Oct. 5, 2015). The Fourth Circuit has also affirmed decisions of the United States

 

? In meé/z`n, this Court accepted the Department of ]ustice’s position and treated Roi`em'ond as retroactive
The petitioner, however, had been prosecuted under both an aiding and abetting theory and a theory of
liability under Pz`rt,éen‘on v. United firrea 328 U.S. 640, 647, 66 S. Ct. 1180 {1946). On appeal, the Fourth
Circuit without addressing whether Roiemond is retroactive, remanded the case because this Court applied the
wrong level of review when considering the alternative theories of liability Umtea' .§`l‘az‘er 1). Fma,élz`a, 709 F.
App’ x 202, 203 (4th Cir. ]an. 22, 2018).

14

District Courts for the North District of West Virginia and District of South Carolina
holding the same Fee Coqper t). Brr'en, No. 5:14CV112, 2015 WL 6085717, at *4 (N...DW Va.
Oct. 16, 2015), ¢gji’d tab nolan Coo})er ii O’Brt`en, 639 F. App’X 196 (4th Cir. 2016); see alia United
janet a Daaz`r, No. CR 0:04-898-]FA, 2015 WL 13721525, at *4 (D.S.C. Feb. 9, 2015), aj’d,
No. 15~6326, 608 F. App’x 164 (4th Cir. july 1, 2015).

Affirming these District Court decisions is consistent with the Fourth Circuit’s
recognition that “retroactive application of new constitutional rules on collateral review is
reserved only for truly exceptional cases.” United Sfafei" a feeding 247 F.3d 139, 151 (4th Cir.
2001). Further, there are several other United States District Court decisions in this Circuit
holding that Rmewa)zd does not apply retroactively §e.e, e.g., W/aireaer a United Stater, No. 3:14-
CV-OOGOO-MOC, 2014 WL 6808789, at *2 (\W.D.N.C. Dec. 2, 2014); irm/eni ii United jtaier,
No. 1:10-CR-446, 2015 \WL 13449677, at *1 (E.D. Va. Sept. 22, 2015).

Even assuming that Rosemoaa' does apply retroactively, Sterling cannot satisfy the In re
janet Savings Clause requirements because the evidence introduced during trial sufficiently

t established that he knew the firearms would be used in the underlying crimes. There was also
sufficient evidence to establish that he knew the firearms would be used in furtherance of a
drug-trafficking crime As explained above, cooperating witnesses testified that he
participated in the May 28, 2001 murder of Kenyatta Harris and the ]une 26, 2001 murder of
Angelo Stringfellow. These murders were carried out as part of a c‘contract” put on the lives
of the victims by Jermaine Bell, a Baltimore drug dealer affiliated with the R & G drug
organization, who “issued the contract” because of a “neighborhood beef” and because of a

“battle over some drug territory.” (Nov. 18, 2008 Tr., ECF No. 308 at 39.) The cooperators

15

further testified that Sterling was present during conversations in which these motives for
the murders were discussed

Corey Smith, one of Sterling’s co-conspirators, testified that during a meeting among
Bell, Smith, Sterling, and others, Bell stated that the reason he wanted Harris and
Stringfellow, among others, dead was because of a drug territory dispute (Nov. 18, 2008 Tr.,
ECF No. 308 at 68.) Smith also testified to subsequent conversations in which Sterling was
present when Bell stated that he would pay $25,000 for the murder of Stringfellow, z`d. at 90,
and although Bell did not “go into too much other detail,” he stated 'that he wanted
Sttingfellow, Harris, and two other individuals dead because of the drug territory, id. at 91.

In addition, another one of Ster]ing’s co-conspirators, William DeShields, testified
that while in Sterling’s Pathfinder with him and the other co-Defendants, Smith stated that
the murders of Stringfellow and Harris were because of a “drug turf dispute”:

Q: . . . [D]id you ever hear Corey talk about the fact that the contract [to kill] was

because of a drug turf dispute?

A: Yes.

Q: One time or more than one timeP

A: More than one time

Q: And on those occasions, where were you?

A: in the Pathfinder.

Q: And who were you with in the Pathfinder?

A: Me, Sterling, Corey and Fat Eric.

Q: You testified about conversations in the Pathfinder about Corey saying that the

beef was over a drug turf. Was Sterling present for those conversations?

_ A: Yes, sir. `
(Dec. 1, 2008 Trial Tr., ECF No. 313 at 116, 206-07.) Another accomplice, Perry Austin,

also testified that Sterling was present for a conversation where Srnith stated Bell put a “hit

out on Kenyatta [Harris] because he was getting into his pockets,” meaning he was “taking

16

sales from a drug area.” (Nov. 19, 2008 Tr. ECF No. 309 at 23.) These are a few instances of
the ample evidence demonstrating that Sterling was present when it was discussed that the
two individuals would be murdered to advance a co-defendant’s drug business.

Moreover, on appeal, the Fourth C`ircuit denied Ster]ing’s appeal that the evidence
introduced at trial was insufficient “to demonstrate that [Sterling] possessed the weapons in
jimbemnre ij a bertine con.ybz'mg).” (ECF No. 335-2) (emphasis added). Accordingly, the
evidence was overwhelming that Petitioner had clear advanced knowledge that a firearm
would be used in carrying out the charged offenses which were drug»trafficking offenses

For these same reasons, if Petitioner had met the Savings Clause requirements as set
out in fn rs janet and properly brought a § 2241 Motion, that Motion would still fail on the
merits. Although this Court did not err when instructing the jury in Sterling’s case-as the
trial was years in advance of the Rotmand decision_under a harmless error analysis, Ster]ing
would still not be entitled to relief. An error of jury instructions is harmless if it is clear
beyond a reasonable doubt that a rational jury would have found the defendant guilty absent
the instructional error. jet United §tai‘ei t). McFadden, 823 F.3d 217, 224 (4th Cir. 2016) (“Both
the Supreme Court and this Court have held that an erroneously omitted jury instruction
may be deemed harmless if the omitted element is supported by overwhelming evidence
admitted at trial.” (citing Nedar t). United Stai‘ei, 527 U.S. 1, 18, 119 S. Ct. 182 (1999); United
itai‘e.t tr Bmwn, 202 F.3d 691, 699 (4th Cir. 2000)). As explained above, the evidence
presented during Ster]ing’s trial established his guilt under both prongs of Rnremond.
Accordingly, Petitioner’s Motion for Re]ief from Judgement (ECF No. 415) and Motion for

Reconsideration (ECF No. 441) are DENIED.

17

MUSIONM
For the reasons stated above, Petitioner’s Motion for Reconsideration of this Court’s
Memorandum Opinion and Order denying his prior Mon`on to Vacate Under 28 U.S.C. §
2255 (ECF No. 405) is DENIED; Petitioner’s Motion for Relief from judgement Pursuant
to Federal Rule of Civil Procedure 60(b) (5) and (6) (ECF No. 415) is DENIED; Petitioner’s

Motion for Reconsideration of Court’s Opinio_n and Order denying the Motion to Vacate

\

Conviction under 28 U.S.C. §2241 @CF No. 441) is DENIED; and Petitioner’s second
Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (ECF No. 443) is
DENIED.

Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255,
the court is required to issue or deny a certificate of appealability when it enters a final order
adverse to the applicant A certificate of appealability is a “jurisdictional prerequisite” to an
appeal from the court’s earlier order. 7Ur:¢z'i‘aa' janet a Hadden, 475 F.3d 652, 659 (4th Cir.
2007). A certificate of appealability may issue “only if the applicant has made a substantial
showing of the denial of a constitutional right,” 28 U.S.C. § 2253(€)(2). \X/here the court
denies a petitioner’s motion on its merits, a petitioner satisfies this standard by
demonstrating that reasonable jurists would find the court’s assessment of the constitutional
claims debatable or wrong. 566 Mz`//er-El a Cot‘!ere//, 537 U.S. 322, 336-38 (2003); S/ané t).
MrDam`e[, 529 U.S, 473, 484 (2000).

As noted above, there is a split of authority with respect to whether the Supreme
Court’s ruling in Ri)remond i). United Smi‘et, 572 U.S. 65, 134 S. Ct. -1240 (2014) applies

retroactively to cases on collateral review. The United States Courts of Appeals for the

18

Seventh and Eighth Circuits have held that Rr)remoad does apply retroactively 522 Monmaa a
Cms.r, 829 F.3d 775, 784 (7th Cir. 2016); tee alia United james a MrArr/om; 850 F.3d 925 (8th
Cir. 2017). Furthermore, the United States Court of Appeals for the Third Circuit granted a
certificate of appealability on the issue of whether listeninan applies retroactively, but
' ultimately did not address the issue 5ee United Fi‘az‘ei a W/)z'z‘z‘ed, No. 15-3752, 734 F. App’x 90
(3d Cir. May 1‘8, 2018). The United States Court of Appeals for the Fifth Circuit has
specifically held that lister/rand does not apply retroactively 563 United afraid i). Ni'x, 694 F.
App’x 287 (5th Cir_ 2017). As analyzed above, the United States Court of Appeals for the
Fourth Circuit has affirmed District Court decisions holding that Ro,remand does not apply
retroactively to cases on collateral review. However, the Fourth Circuit has never directly
addressed the question in a published opinion Accordingly, reasonable jurists could find
Petitioner’s claim debatable on this particular question However, even if Ratemoad applied
retroactively, the overwhelming evidence in this case clearly indicates that Petitioner had
advanced knowledge that a firearm would be used in carrying out the charged offenses
which were drug~trafficking offenses Accordingly, a certificate of appealability is DENIED.

A Separate Order follows.

Dated: v November1, 2018 /2*% $' M

Richard D. Bennett
United States District judge

19

